DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 20 September 2018.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 20 September 2018 (x4), 4 March 2020, 26 August 2020 and 5 November 2021 have been considered by the Office to the extent indicated.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first sensing arrangement to provide measurement data, a second sensing arrangement to provide environmental data, and a control module ... to receive the measurement data... and obtaining ... glucose measurement data from a glucose sensing arrangement in claims 13 and 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim limitation first sensing arrangement to provide measurement data, a second sensing arrangement to provide environmental data, and a control module ... to receive the measurement data... and obtaining ... glucose measurement data from a glucose sensing arrangement has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder (sensing arrangement, control module) coupled with functional language (to provide, to receive and obtaining) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: there is no clear indication of structure in the claims.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2 and 14 recites the limitation the physiological condition of the patient. There is insufficient antecedent basis for this limitation in the claim. It is unclear how to interpret this claim.


Claim limitations first sensing arrangement to provide measurement data, a second sensing arrangement to provide environmental data, and a control module ... to receive the measurement data... and obtaining ... glucose measurement data from a glucose sensing arrangement invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-20 are drawn to a method for obtaining measurement data indicative of a current state of the patient; obtaining environmental context information for the patient; identifying a recommended activity for the patient based at least in part on the environmental context information using the measurement data indicative of the current state of the patient; and providing an indication of the recommended activity for the patient, , which is within the four statutory categories (i.e., a process). 

All of the claimed limitations (except for the providing limitation and various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including medical device, display device, etc.) nothing in the claim element precludes the step from practically being performed in the mind. For example, identifying in the context of this claim encompasses the user mentally determining a plan based on how they feel. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – providing, on a display device, an indication of the recommended activity for the patient. The various structural elements processor (including medical device, display device, etc.) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to providing, on a display device, an indication of the recommended activity for the patient generically provides an apply it function to the material, it does not specifically apply the treatment plan as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 11, 13, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1 and/or 2) as being anticipated or clearly anticipated by Davis et al. (U.S. PG-Pub 2017/0220751 A1), hereinafter Davis.

As per claims 1, 13 and 18, Davis discloses a method of monitoring a glucose level of a patient (See Davis, Figs. 12B and 15.), the method comprising: 
obtaining, at a client device, glucose measurement data from a glucose sensing arrangement (Davis receives a variety of inputs, including data from sensors such as self-monitoring blood glucose sensors [“SMBG”], see Fig. 16 and paragraph 9.); 
obtaining, by the client device, a geographic location of the patient (System receives GPS data for user, see Fig. 16 and paragraph 157.); 
determining, at the client device, a recommended activity for regulating the glucose level of the patient based at least in part on the glucose measurement data in a manner that is influenced by the geographic location (Based on measured glucose information, the system outputs a recommended activity, such as to have a snack at a place determined to be near the location information derived from the GPS data, see paragraph 358.); and
 displaying, at the client device, an indication of the recommended activity (Paragraph 358.).

As per claim 2, Davis discloses claim 1, discussed above. Davis also discloses:
obtaining a model for the physiological condition of the patient (Davis provides a model of the patient, see Figs. 10-12.); 
obtaining a target outcome for the physiological condition of the patient (System receives target outcomes, such as lifestyle goals, see Fig. 13.); and 
identifying a solution space for values of one or more activity attribute input variables to the model that result in an output of the model achieving the target outcome based on the measurement data indicative of the current state (Based on measured glucose information, the system outputs a recommended activity, such as to have a snack at a place determined to be near the location information derived from the GPS data, see paragraph 358.), wherein: 
identifying the recommended activity comprises identifying a combination of one or more recommended values for the one or more activity attribute input variables from within the solution space based at least in part on the environmental context information (Based on measured glucose information, the system outputs a recommended activity, such as to have a snack at a place determined to be near the location information derived from the GPS data, see paragraph 358.).

As per claim 3, Davis discloses claim 2, discussed above. Davis also discloses:
the environmental context information comprises a geographic location associated with the patient (System receives GPS data for user, see Fig. 16 and paragraphs 157 and 357.); and 
identifying the recommended activity comprises identifying the combination of the one or more recommended values within the solution space requiring a minimum value for a meal input variable to the model to achieve the target outcome based on the geographic location (Based on measured glucose information, the system outputs a recommended activity, such as to have a snack at a place determined to be near the location information derived from the GPS data, see paragraph 358. Davis also discloses provision of a meal size, see paragraphs 173 and 253.).

As per claims 9, 15 and 19, Davis discloses claim 18, discussed above. Davis also discloses:
the geographic location comprises a current geographic location of the patient (System receives GPS data for user, see Fig. 16 and paragraph 157.); and determining the recommended activity comprises:
 identifying a recommended type of activity based at least in part on the glucose measurement data (Based on measured glucose information, the system outputs a recommended activity, such as to have a snack at a place determined to be near the location information derived from the GPS data, see paragraph 358.); and 
identifying a nearby location associated with the recommended type of activity using the geographic location (Paragraph 358.); and 
the indication of the recommended activity identifies the nearby location (Paragraph 358.).

As per claim 11, Davis discloses claim 1, discussed above. Davis also discloses wherein identifying the recommended activity comprises identifying the recommended activity from among a plurality of potential activities recommendable to the patient based at least in part on the environmental context information (System identifies nearest service that provides the needed service, based on the current location of the user – if the user was in a different location the service provider, restaurant, etc., would be different. See paragraph 358.).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being obvious over Davis et al. (U.S. PG-Pub 2017/0220751 A1), hereinafter Davis.

As per claim 4, Davis discloses claim 2, discussed above. Davis also discloses:
the environmental context information comprises a geographic location associated with the patient (System receives GPS data for user, see Fig. 16 and paragraphs 157 and 357.); and 
identifying the recommended activity comprises identifying the combination of the one or more recommended values within the solution space requiring a minimum value for a ... snack to the model to achieve the target outcome based on the geographic location (Based on measured glucose information, the system outputs a recommended activity, such as to have a snack at a place determined to be near the location information derived from the GPS data, see paragraph 358.).

Davis fails to explicitly disclose using the bolus input variable determination in combination with the patient location. However, as shown above, Davis discloses consideration of a patient location in combination with patient needs, and a secondary embodiment of Davis also discloses calculation of a bolus input variable to maintain patient goals, see paragraph 16. Accordingly, the combination of these would result in using the bolus input variable determination in combination with the patient location.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the decision support embodiment of Davis to include the secondary embodiment of a calculation of a bolus input variable, because it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the two elements because to do so would result in:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.


As per claims 10 and 16, Davis discloses claim 1 and 13, discussed above. Davis also discloses:
the environmental context information comprising a current geographic location of the patient and the measurement data comprises glucose measurement data (System receives GPS data for user, see Fig. 16 and paragraph 157. Based on measured glucose information, the system outputs a recommended activity, such as to have a snack at a place determined to be near the location information derived from the GPS data, see paragraph 358.), 
wherein identifying the recommended activity comprises identifying a nearby location for ... a snack using the current geographic location of the patient when a glucose level of the patient is predicted to ... drop below a threshold value based on the glucose measurement data (System identifies nearby location for a snack when the glucose level is going to drop below a threshold, see paragraph 358.).

Davis fails to explicitly disclose using an exercise suggestion determination in combination with the patient location. However, as shown above, Davis discloses consideration of a patient location in combination with patient needs, and a secondary embodiment of Davis discloses an exercise suggestion based on projected glucose measurement rising above a threshold value, see paragraphs 151, 173 and 253. Accordingly, the combination of these would result in provision of an exercise suggestion based on projected glucose measurement rising above a threshold and a patient location, see paragraphs 151, 173 and 253.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the decision support embodiment of Davis to include the secondary embodiment of an exercise suggestion based on projected glucose measurement rising above a threshold value, because it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the two elements because to do so would result in:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.


Claims 5, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Davis et al. (U.S. PG-Pub 2017/0220751 A1), hereinafter Davis, further in view of Kusukame et al. (U.S. PG-Pub 2015/0254724 A1), hereinafter Kusukame.

As per claim 5, Davis discloses claim 2, discussed above. Davis also discloses:
the environmental context information comprises ... a geographic location associated with the patient  (System receives GPS data for user, see Fig. 16 and paragraphs 157 and 357.);; and 
identifying the recommended activity comprises identifying the combination of the one or more recommended values within the solution space requiring a minimum value for an exercise input variable to the model to achieve the target outcome ... (Based on measured glucose information and patient location information, the system outputs a recommended activity, see paragraph 358. A secondary embodiment of Davis discloses an exercise suggestion based on projected glucose measurement rising above a threshold value, see paragraphs 151, 173 and 253.).

Davis fails to explicitly consider meteorological conditions.

Kusukame teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to consider meteorological conditions in order to provide a system that can anticipate user needs (Kusukame, paragraph 225.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the decision support system of Davis to include consideration of meteorological conditions, as taught by Kusukame, in order to provide a decision support system that can anticipate user needs (Kusukame, paragraph 225.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 12, 17 and 20, Davis discloses claims 1, 13 and 18, discussed above. Davis also discloses:
the geographic location comprises a planned geographic location of the patient ... (System receives GPS data for user, see Fig. 16 and paragraphs 157 and 357.); and determining the recommended activity comprises: 
determining a prediction of the glucose level at the time in the future based at least in part on the glucose measurement data (System predicts future glucose levels, see paragraphs 6 and 357.);
 identifying a recommended type of activity based at least in part on the prediction of the glucose level (Paragraph 357.); and 
identifying a nearby location associated with the recommended type of activity within a threshold distance of the planned geographic location using the geographic location (Paragraph 358.); and 
the indication of the recommended activity identifies the nearby location (Paragraph 358.).

Davis fails to explicitly disclose the system gathering a location of the patient at a time in the future according to a patient activity plan.

Kusukame teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to gather a location of the patient at a time in the future according to a patient activity plan (See the predicted patient activity plan the system of Kusukame generates, at paragraphs 35 and 81.) in order to provide a system that can anticipate user needs in the future (Kusukame, paragraph 81.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the decision support system of Davis to include gathering a location of the patient at a time in the future according to a patient activity plan, as taught by Kusukame, in order to provide a decision support system that can anticipate user needs in the future (Kusukame, paragraph 81.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 5, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Davis et al. (U.S. PG-Pub 2017/0220751 A1), hereinafter Davis, further in view of Soni et al. (U.S. Patent 9,465,917 B2), hereinafter Soni.

As per claim 6-8 and 145, Davis discloses claims 2 and 13, discussed above. Davis also discloses:
6, 14. 	the environmental data comprises a geographic location associated with the patient (System receives GPS data for user, see Fig. 16 and paragraphs 157 and 357.); 
the control module is communicatively coupled to a network and configured to identify an activity for achieving a target outcome for the patient based at least in part on the measurement data using a model for the physiological condition of the patient and use the activity and the geographic location to query an application ... via the network and identify a nearby location for the recommended activity (Based on measured glucose information, the system, by querying an app, outputs a recommended activity, such as to have a snack at a place determined to be near the location information derived from the GPS data, see paragraph 358. System uses patient models to determine target blood glucose levels, see paragraphs 14, 26, 28 and 44. System connected to network, see paragraphs 487.); and 
the indication of the recommended activity identifies the nearby location for the recommended activity (Paragraph 358.);
7. 	querying ...the application comprises querying the application for nearby services for the activity (System locates nearby service via app, see paragraph 358.); and providing the indication comprises displaying a listing of the nearby services on the display device (Paragraph 358.); and
8. 	querying ... the application comprises querying the application for nearby services for the activity (System locates nearby service via app, see paragraph 358.); and providing the indication comprises providing directions to the location of the nearby service on the display device (Paragraph 358.).

Davis fails to explicitly disclose querying a remote device.

Soni teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to query a remote device (Soni, C17L8-12.) in order to provide a system that can access remote data in order “to determine a risk of a patient glucose level measurement ... being outside a predetermined range” (Soni, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the decision support system of Davis to include querying a remote device, as taught by Soni, in order to provide a decision support system that can access remote data in order “to determine a risk of a patient glucose level measurement ... being outside a predetermined range” (Soni, Abstract.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
26 July 2022